                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

JEREMIAH FOSTER, as trustee of the Cause No. CV-17-120-GF-BMM
STM Liquidating Trust, successor and
assignee to the claim of Jeremiah
Foster, as trustee for the Chapter 11 ORDER
Estate of SHOOT THE MOON, LLC,

              Plaintiff,
        vs.

KENNETH HATZENBELLER, an
individual, and JOHN DOES 1-10,

              Defendants.

        THE COURT, having reviewed the parties’ Joint Motion to Appear

Telephonically, and good cause appearing therefor,

        IT IS HEREBY ORDERED that the Motion is GRANTED. Counsel

for both parties may appear at the preliminary pretrial conference on

November 13, 2018 by telephone. The Court will contact counsel prior to the

hearing with the call-in information.

        DATED this 8th day of November, 2018.




ORDER                                                               PAGE 1
